Filed 7/23/14 In re Shaheed CA4/1

                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re HANEEF SHAHEED                                                D065031

on                                                                  (San Diego County
                                                                    Super. Ct. No. SCD130379)
Habeas Corpus.


         Petition for writ of habeas corpus. Relief granted.

         C. Anthony Valladolid, for Petitioner.

         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Sabrina Y. Lane-Erwin, Deputy

Attorney General, for Respondent.

         In 1998, a jury convicted petitioner Haneef Shaheed of first-degree murder,

kidnapping during a carjacking, and kidnapping for robbery. The jury also found true the

special circumstances that the murder was intentional and committed for financial gain,

committed by lying in wait, committed during a robbery, and committed during a

kidnapping. The court sentenced Shaheed to life without the possibility of parole
pursuant to Penal Code section 190.5, subdivision (b). Shaheed was 16 years old at the

time he committed the crimes.

       In his petition for writ of habeas corpus, Shaheed contends that Penal Code section

190.5 violates the Constitution's Eighth Amendment's prohibition on cruel and unusual

punishment. Shaheed's petition is premised on a recent Supreme Court decision, Miller

v. Alabama (2012) __ U.S. __, 132 S. Ct. 2455 (Miller), which held that a state statute

imposing a mandatory sentence of life imprisonment without parole for those under the

age of 18 that commit murder violates the Eighth Amendment and that sentence may be

imposed only after the court considers the "distinctive attributes of youth" and how those

attributes "diminish the penological justifications for imposing the harshest sentences on

juvenile offenders." (Id. at p. 2465.)

       At the time Shaheed filed his writ petition, the California Supreme Court was

reviewing the same question raised by Shaheed: whether existing authority interpreting

section 190.5, subdivision (b) as creating a presumption in favor of a sentence of life

without parole violates the Eighth Amendment to the United States Constitution under

the principles announced in Miller. (People v. Gutierrez (2014) 58 Cal. 4th 1354

(Gutierrez).)

       We stayed further proceedings involving Shaheed's petition pending the final

outcome of Gutierrez. In its decision, the Supreme Court held that Miller precludes an

interpretation of 190.5 as creating a presumption of life without parole and that previous

sentencing determinations premised on that presumption require resentencing. (People v.

Gutierrez, supra, 58 Cal.4th at p. 1390-1391.)

                                             2
       After the Supreme Court filed its decision, we requested an informal response

from the Attorney General regarding the effect of Gutierrez on Shaheed's petition. In

response, the Attorney General concedes that relief should be granted and the case

remanded for resentencing.

       The Attorney General recognizes relief is warranted. When Shaheed was

sentenced in 1998, the trial court applied governing authority to construe Penal Code

section 190.5 as establishing a presumption in favor of a sentence of life without parole

and found no basis for reducing the sentence. !(Exh. M, p. 367.)! As discussed in

Gutierrez, although we do not fault the trial court for dutifully applying the law as it

stood at the time, that presumption raises serious constitutional concerns that require a

remand for resentencing.

       We may grant relief without issuing an order to show cause or writ of habeas

corpus when the petitioner's custodian concedes the requested relief must be granted.

(People v. Romero (1994) 8 Cal. 4th 728, 740, fn. 7.) Because of the Attorney General's

concession, we conclude no useful purpose would reasonably be served by issuance of




                                              3
an order to show cause and/or plenary disposition of the matter. The conviction is

vacated. The matter is remanded to superior court for resentencing consistent with Miller

and Gutierrez.




                                                                        McDONALD, J.


WE CONCUR:



             NARES, Acting P. J.



                      AARON, J.




                                            4